Citation Nr: 0838222	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-17 125A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs 
Network Authorization and Payment Center in Fort Harrison, 
Montana


THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for non-VA hospitalization from January 26, 2006 to 
February 5, 2006.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1974 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in March 2006 of the 
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On reconsideration in September 2006, the Network 
Authorization and Payment Center continued to deny the 
veteran's claim based on a VA clinician's opinion that the 
veteran was stable for transfer, following emergency room 
services, and VA hospitalization was available.  A copy of 
the medical opinion is not in the file and needs to be 
associated with the record.  

A letter from Surgical Consultants of Pueblo dated in May 
2006, indicates that prior authorization was received from VA 
to perform surgery on the veteran's small bowel obstruction 
and abdominal wall hernia.  Any prior VA authorizations 
should be sought and added to the claims folder.  

Under the duty to assist, the case is REMANDED for the 
following action:

1.  Associate with the claims folder a 
signed copy of the VA clinician's opinion 
which concluded the veteran was stable, 
following emergency room services, and VA 
hospitalization was available.  

2.  Contact Surgical Consultants of Pueblo 
and ask them to provide any prior written 
authorizations from VA for the veteran's 
hospitalization covering the period from 
January 26, 2006 to February 5, 2006.  

3.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




